                                          Case 4:18-cv-06739-JST Document 102 Filed 08/23/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNILOC USA INC, et al.,                              Case No. 18-cv-06737-JST
                                                         Plaintiffs,
                                   8
                                                                                              ORDER ADMINISTRATIVELY
                                                  v.                                          TERMINATING MOTIONS
                                   9

                                  10     LG ELECTRONICS U.S.A. INC., et al.,                  Re: ECF Nos. 87, 90
                                                         Defendants.
                                  11

                                  12     UNILOC USA INC, et al.,                             Case No. 18-cv-06739-JST
Northern District of California
 United States District Court




                                  13                     Plaintiffs,
                                  14              v.
                                  15     LG ELECTRONICS U.S.A. INC., et al.,                 Re: ECF Nos. 67, 80

                                  16                     Defendants.

                                  17     UNILOC USA INC, et al.,                             Case No. 18-cv-06740-JST

                                  18                     Plaintiffs,
                                  19              v.
                                  20     LG ELECTRONICS U.S.A. INC., et al.,                 Re: ECF Nos. 79, 82

                                  21               Defendants.

                                  22

                                  23          This case has been stayed pending inter partes review. All pending motions are hereby

                                  24   administratively terminated. If the stay is lifted prior to the termination of this case, the parties

                                  25   shall file a request for case management conference to discuss further proceedings, including

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 4:18-cv-06739-JST Document 102 Filed 08/23/19 Page 2 of 2




                                   1   which, if any, of the administratively terminated motions should be restored to the calendar. The

                                   2   request shall be filed within 14 days of the lifting of the stay.

                                   3           IT IS SO ORDERED.

                                   4   Dated: August 23, 2019
                                                                                          ______________________________________
                                   5
                                                                                                        JON S. TIGAR
                                   6                                                              United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
